Citation Nr: 1025111	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability 
(characterized as a right knee injury).

2.  Entitlement to service connection for a skin disability 
(characterized as a skin rash).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  A Travel Board hearing was held in September 2007 at the 
RO before the undersigned Acting Veterans Law Judge and a copy of 
the hearing transcript has been added to the claims file.

In September 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  

Unfortunately, as will be explained below, the appeal is REMANDED 
again to the RO/AMC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

In its September 2008 remand, the Board directed that the RO/AMC 
attempt to obtain the Veteran's private treatment records from 
Dr. Keith Roland dated from May 1997 using a valid VA Form 21-
4142 already in the claims file.  The AMC sent the Veteran a 
letter in October 2008 along with a blank VA Form 21-4142 and 
requested that he fill it out so that VA could obtain the 
outstanding private treatment records from Dr. Roland.  The 
Veteran responded in December 2008 that he had not seen Dr. 
Roland in 7 years and did not fill out the blank VA Form 21-4142 
which the AMC had sent him.  The Veteran's December 2008 response 
did not eliminate the need for the AMC to comply with the Board's 
September 2008 remand instructions.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should use the VA Form 21-4142 
received by VA in September 2007, attempt to 
obtain the Veteran's private treatment 
records from Dr. Keith Roland dated from May 
1997 to the present.  A copy of any letter 
sent to Dr. Roland, and any reply, include 
all records obtained, should be included in 
the claims file.  If the RO is unable to 
obtain these records, then it must notify the 
Veteran in writing and provide him an 
opportunity to respond.

2.  Then, readjudicate the Veteran's claims 
of service connection for a right knee 
disability (characterized as a right knee 
injury) and for a skin disability 
(characterized as a skin rash).  If the 
benefits sought on appeal remain denied, the 
appellant should be provided a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

